DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “data dependencies for one or more tasks” which is an abstract idea that can be a mental step, along with generic computer components, including “processing resources”, “a memory”, “a processor”, “producer tasks”, “consumer tasks”, and “a cache”. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “receive” and “move” data between computer elements are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Similarly, regarding the dependent claims, “task graph” and “map” are also abstract ideas. While “enqueue” and “pass” of data are well-understood computer functions.  “Kernel” and “L1 cache” are generic computer elements.  The same rationale as stated above can be applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluchnikov (pub # US 20160092367 A1) in view of Suarez Garcia (pub # US 20170060633 A1).
Regarding claim 1, Kluchnikov discloses an apparatus (system shown in figure 1, details of multiple core version shown in figure 7), comprising: a plurality of processing resources (multiple cores, paragraph 21; paragraph 67, figure 7) including a first processing resource and a second processing resource (any of the multiple cores 702A-N); a memory (memory system, including the shared cache units 706, shown in figure 7) communicatively coupled to the first processing resource and the second processing resource; and a processor (system agent 710, paragraph 70) to: and move a data output from one or more producer tasks executing on the first processing resource to a cache memory communicatively coupled to the second processing resource (coordinate and operate the cores, paragraph 70; two or more cores execute the same instruction set, paragraph 71).
Kluchnikov does not disclose explicitly receiving data dependencies between producer and consumer tasks.  However, Garcia discloses receive data dependencies for one or more tasks comprising one or more producer tasks executing on the first processing resource and one or more consumer tasks executing on the second processing resource (dependent tasks, transfer data for use by a second task, paragraph 48).  Furthermore, teachings of Kluchnikov and Garcia are both directed to processor design.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Kluchnikov with Garcia by using information on data dependencies in the processor system of Kluchnikov for the benefit of correctly and efficiently pass data amongst tasks that depend on each other.
Regarding claim 2, the above combination discloses the apparatus of claim 1, wherein the one or more tasks are represented in a task graph as tasks connected by an edge (examiner notes that given Garcia teachings of tracking dependencies, it would have been obvious design choice for a person of ordinary skill to represent the dependencies using graphs, linked lists, trees, or other commonly known data structures).
Regarding claim 3, the above combination discloses the apparatus of claim 2, the processor to: map the one or more tasks to the plurality of processing resources (schedule the instructions in parallel to multiple cores, paragraph 20).
Regarding claim 4, the above combination discloses the apparatus of claim 3, the processor to: enqueue a kernel for execution by one of the plurality of processing resources (queue storing instruction and information corresponding to instructions, paragraph 23).
Regarding claim 5, the above combination discloses the apparatus of claim 4, the processor to: pass one or more destination identifiers for the one or more tasks to the plurality of processing resources (address, paragraph 22).
Regarding claim 6, the above combination discloses the apparatus of claim 1, wherein the cache memory comprises a L1 cache (Kluchnikov, paragraph 21).
Regarding claim 7, the above combination discloses the apparatus of claim 6, wherein the L1 cache is shared between multiple processing resources (Kluchnikov, “data cache may be shared by multiple cores of a processor”, paragraph 21).
Claims 8-21 are substantially similar to claims 1-7 above.  The same grounds of rejection are applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181